IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE                FILED
                            DECEMBER 1998 SESSION
                                                            February 19, 1999

                                                           Cecil W. Crowson
STATE OF TENNESSEE,            )                          Appellate Court Clerk
                               )
             Appellee,         )    No. 01C01-9804-CC-00189
                               )
                               )    Rutherford County
v.                             )
                               )    Honorable James K. Clayton, Jr., Judge
                               )
BRADLEY DAVIS,                 )    (Indecent exposure)
                               )
             Appellant.        )


For the Appellant:                  For the Appellee:

Gerald L. Melton                    John Knox Walkup
District Public Defender            Attorney General of Tennessee
   and                                     and
Russell N. Perkins                  Georgia Blythe Felner
Assistant Public Defender           Assistant Attorney General of Tennessee
201 West Main St.                   425 Fifth Avenue North
Murfreesboro, TN 37130              Nashville, TN 37243-0493

                                    William C. Whitesell, Jr.
                                    District Attorney General
                                    20 N. Public Square
                                    303 Judicial Bldg.
                                    Murfreesboro, TN 37130




OPINION FILED:____________________


AFFIRMED PURSUANT TO RULE 20

Joseph M. Tipton
Judge
                                       OPINION



             The defendant, Bradley Davis, appeals as of right following his conviction

in the Rutherford County Circuit Court for indecent exposure, a Class B misdemeanor.

He received a sentence of six months confinement in the Rutherford County

Workhouse to be served at seventy-five percent, suspended upon time served. The

defendant contends that the evidence is insufficient to support his conviction. We

affirm the judgment of conviction.



             Our standard of review when the sufficiency of the evidence is questioned

on appeal is “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979). This means that we do not reweigh the evidence but presume that

the jury has resolved all conflicts in the testimony and drawn all reasonable inferences

from the evidence in favor of the state. See State v. Sheffield, 676 S.W.2d 542, 547

(Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



             Indecent exposure is defined as the following:

             [I]n a public place . . . or on the private premises of another, or
             so near thereto as to be seen from such private premises [a
             person]:
             (A) Intentionally:
             (i) Exposes such person’s genitals or buttocks to one (1) or
             more persons . . . and
             (B) Reasonably expects the acts will be viewed by another and
             such acts:
             (i) Will offend an ordinary viewing person; or
             (ii) Are for the purpose of sexual arousal and gratification of the
             defendant.

T.C.A. § 39-13-511(b)(i).




                                             2
             When viewed in a light most favorable to the state, the proof at trial

established that two women saw the defendant standing nude in the window of a

second floor apartment. One of the women saw the defendant a few hours later

crouching in the windowsill of the same apartment, and as she got closer to the

apartment, the defendant stood up and exposed his nude body to her.



             After full consideration of the record, the briefs, and the law governing the

issue presented, we are of the opinion that the evidence is sufficient to support the

defendant’s conviction for indecent exposure and that no precedential value would be

derived from the rendering of a full opinion. Therefore, we conclude that the judgment

of the trial court should be affirmed pursuant to Rule 20, Tenn. Ct. Crim. App. R.



                                                ________________________________
                                                Joseph M. Tipton, Judge
CONCUR:


_________________________
John H. Peay, Judge



_________________________
Norma McGee Ogle, Judge




                                            3